Title: To George Washington from John Fitzgerald, 13 June 1786
From: Fitzgerald, John
To: Washington, George

 

Dear Sir
Alexandria June 13th 1786

I am honoured with your letter of this date & am extremely sorry it is out of my power to meet you & Colo. Senf at the falls tomorrow as Mr Ridout’s Brigg will then be clear for sailing & his dispatches are yet to be made out[.] I have sent your letter to Colo. Gilpin & have no doubt but he will attend & I hope you & he will make any alterations in the Plan which may appear necessary to you without attending to the formality of a regular board. I am Dear sir Your mo. Obedt Servant

John Fitzgerald

